Title: From Thomas Jefferson to William Jones, 17 May 1789
From: Jefferson, Thomas
To: Jones, William



Sir
Paris May 17. 1789.

I have now to acknolege the receipt of your favors of Octob. 20. and Dec. 20. My proposition (referred to in your letter of Octob. 20) was to fix times of paiment for my part of Mr. Wayles’s debt on his private account, and that these paiments of my third should discharge me and my property of all responsibility for the remaining two thirds. Without having acceded to my propositions you propose that I should commence the paiments. But I informed you (when I first wrote to you on this subject) that I owed another debt of smaller amount to Kippen & co. that I had made to them propositions like those I made to you, and that if both of you acceded, the profits of my estate should be divided between you in proportion to your debts. They acceded immediately. It is natural then that I should be making whatever paiments I can to them because I know on what conditions I pay. The moment you think proper to conclude an arrangement with me, from that moment you shall begin to receive the paiments proposed. I believe I informed  you that I had given orders to rent my whole estate for a sum certain, so that you and myself might see clearly what could be calculated on. Besides this, I gave orders the last year for the sale of some lands in Goochland and Cumberland, amounting to between two and three thousand pounds value. As the paiments for these lands will probably be by instalments, these instalments will be divided between Kippen & co. and yourself if our arrangement shall be concluded; or if not concluded, they will be paid wholly to Kippen & co. so that being debarrassed of that debt I can be able to make you greater annual paiments whenever we shall have agreed finally. In the mean time my anxiety to get these two debts fixed and put under a certain and regular course of paiment is such, that I have asked of our government a leave of absence for six months from Paris, during which I shall go to Virginia. I have been for some time in daily and hourly expectation of receiving this permission. I suppose it will come by the English packet which sailed from N. York the 1st. of April, and which I have not yet heard to be arrived. Within a week after receiving that permission I shall sail for Virginia; and be there two months and the principal object of this letter is to intreat you to give full powers to Mr. Hanson or any person you please to settle this matter. No endeavors shall be wanting on my part to have this done; and I am sure of corresponding dispositions on the part of Mr. Eppes and Mr. Skipwith. But in any event I hope you will authorize Mr. Hanson to conclude with me separately according to my original proposition. Your letters to him, if they go off immediately on your receiving this, may arrive in Virginia as soon as I shall. I am Sir with very great esteem Your most obedt. humble servt.,

Th: Jefferson

